TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00459-CR


David Clifton Spurk, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,393, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. R. Scott Shearer, is ordered to tender a brief in this cause no later than May 19, 2005.  No further
extension of time will be granted.
It is ordered May 10, 2005. 

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish